People v Rivera (2014 NY Slip Op 07098)





People v Rivera


2014 NY Slip Op 07098


Decided on October 21, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2014

Tom, J.P., Renwick, Moskowitz, Kapnick, JJ.


13258 8235/99

[*1] The People of the State of New York, Respondent,
vMichael Rivera, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Yuval Simchi-Levi of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Maxwell Wiley, J.), rendered July 25, 2012, resentencing defendant to an aggregate term of 25 years to life, and imposing an aggregate term of 5 years' postrelease supervision as to certain convictions, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]).
We perceive no basis for reducing the terms of postrelease supervision. In any event, defendant has not identified any useful purpose to be served by such a reduction, given that his lifetime parole on his murder conviction would remain in place.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 21, 2014
CLERK